Crisis in agricultural sectors other than the dairy sector (debate)
The next item is the Commission statement on the crisis in agricultural sectors other than the dairy sector.
Member of the Commission. - Mr President, firstly I would like to thank you for giving me the opportunity to be here today to explain the current economic situation within the agricultural sector.
The financial and economic crisis has also had an impact on the agricultural sector. We have seen slowdown in demand, evolution of exchange rates, difficult access to credits - all of these have had an impact on the prices for agricultural products and also on farm income.
Official estimates of agricultural income will only be available at the end of this week, but we can already expect that the income will show a significant drop in 2009 compared to the previous year, given the relative development in the cost of production and the agricultural market prices.
After the initial fall that we saw in autumn 2008, this renewed drop in agricultural income can be expected to more than write off the exceptional income increases generated by the hikes that we saw in agricultural products starting in summer 2007 and then one year later.
Mr President, if you would allow me, I shall just go through some of the different sectors. First of all, cereals. We saw in 2008 a significant drop in prices, mainly because of a good harvest. However, we have seen that prices over recent months have increased specifically for wheat and corn or maize. In the light of these developments, it would not be appropriate at this moment to take exceptional measures, such as opening an intervention tender for maize, nor to intervene with export refunds.
The situation is slightly different for feed barley, with reduced exports and low domestic prices, but intervention - as you know - has just been opened, and this should help the feed-grain markets.
In the pigmeat sector, the situation is still fragile. The economic crisis hit it at a time when it had not fully recovered from the difficulties experienced back in 2007. Prices this year are lower than last year, but at the same time - and sometimes we have to look at it from the positive side - we can see that feed prices are much more stable than back in 2007 and 2008. Though exports are below the 2008 level, we expect them still to be much higher than in 2007.
All in all, I do not see sufficient justification for introducing an additional market instrument at the moment, but I can assure you that we are monitoring this situation very carefully.
As regards fruit and vegetables, the economic crisis has led to lower domestic consumption, and also we have seen a certain decrease in some export markets. This has affected the fruit and vegetable prices that producers obtained. However, given the characteristics of the sector, we decided in the last reform on fruit and vegetables that the way to tackle the challenges faced by the sector is to make producer organisations more attractive and also make them responsible for crisis management.
Producer organisations account today for 40% of the total output of fruit and vegetables. They can associate into economically stronger units also on a transitional basis, which is significant, as today's crises do not recognise national borders.
In the 2007 reform, we provided incentives for producer organisations to do this. We also equipped them with new crisis management tools, like green harvesting or non-harvesting, which complement the traditional withdrawals.
We have also created a legal framework enabling fruit and vegetable producers to influence and stabilise the market, but there is a need for more bottom-up action, for which the Commission cannot take the responsibility. I therefore encourage the creation of producer organisations, and I think that Member States and farmers should take a look at the number of producer organisations you have in different Member States. It is not very wise if you have producer organisations competing against each other instead of competing against the retail sector.
Olive oil prices reached a record level four years ago due to unfavourable climate conditions. Since then, three consecutive satisfactory harvests and the economic crisis have led gradually to very low prices. For this reason, the Commission reactivated private storage aid earlier this year. We saw that the market reacted immediately and prices recovered steadily.
Despite the good harvest forecasts - the fourth in a row now - stocks at the beginning of the harvest stood at a low level. As far as we can see, consumption will recover.
To summarise, I see some timid signs of recovery. I agree that close monitoring of the situation is needed and that this will allow action where necessary.
This is a quick run-through of the short-term measures, but let me assure you that we are also looking into the medium- and long-term issues, in particular, at matters like the distribution of the value added in the food chain, and also how to deal with price volatility. I am sure we will come back to these important issues as well.
Madam President, Commissioner, ladies and gentlemen, last year, and this year, too, dairy farmers made their concerns known very loudly, including in Brussels. The impression you get from the media is that it is only the dairy farmers that are in a difficult situation. The fact is that other farming sectors are also affected by this. In contrast to our dairy farmers, the pig producers, pig fatteners, poultry farmers, fruit and vegetable growers, wine growers and even cereal farmers are used to there being good and bad years and therefore do not make their voices heard so loudly. Nevertheless, I think that it is good for us to highlight the situation of these farmers today, too.
Commissioner, you said that the financial and economic crisis has affected the whole of the agricultural sector and that we ought to consider how we can respond to this. When talking with the farmers affected on the ground, I hear the same things again and again: by and large, they say they are coping with the markets, apart from situations where it is extremely difficult, like it was last year and is this year for the dairy farmers and others. However, what the farmers do not understand is that we in Europe are burdening them with ever more red tape. They say that they want to work their land and feed and care for their animals rather than spend the whole day keeping books and records about what they are doing.
For centuries, our farmers have produced food without keeping vast quantities of records. The yields on the land have increased, the performance of the animals has improved and today, we inundate our farmers with red tape. I have recently read that the agricultural ministers are discussing a reduction in red tape. Our farmers hardly dare believe this anymore. I hope that we can finally make some progress on this and allow our farmers to do what they do best, in other words, produce food - healthy food for half a billion people. We should support them in so doing and ensure that they are able to achieve this in future.
Madam President, Commissioner, ladies and gentlemen, here we are once again discussing the crisis in the agricultural sector.
In recent months, Parliament has spoken several times on the difficulties that have seriously beset the milk sector, and asked the Commission and the Council to take urgent action. We have achieved results, albeit only partial results, but on the basis of these initiatives, a special fund of EUR 300 million has been made available to deal with the emergency.
However, we must now take note that the crisis that has affected the dairy farming sector is rapidly extending to other sectors of European agriculture, with the wheat, olive oil and fruit and vegetable markets showing alarming signs, as Mrs Fischer Boel has just said.
As for milk, we are facing a cyclical phenomenon that goes hand in hand with the difficult economic situation that has inevitably resulted in a fall in demand and in the ensuing stagnation of the markets. This crisis is starting to take on a decidedly worrying dimension, as demonstrated by the numerous protests led by farmers in many regions of Europe. These are symptomatic of a pressing and alarming situation and of widespread concern for the future of the sector as a whole.
That is why, at the last meeting of the Committee on Agriculture and Rural Development on 1 December, we decided unanimously to invite the Commission to the House to report to us on the status of the crisis faced by our agriculture and the trends that the various productive sectors are going through. On this front we expect, first of all, the Commission to make use of all the measures at its disposal to stabilise the market and to stimulate the recovery of consumption but, at the same time, we believe that this opportunity should also be seized upon to look to the future, and help guarantee that the common agricultural policy will continue to be an important European policy, which will look after the interests of all citizens and all European regions, from northern Sweden to southern Cyprus.
Farmers expect immediate answers, and today we are here to accept responsibility to speed things up, to tackle the crisis in a decisive manner, and to put the lessons of recent experiences to good use, thus avoiding wasting time and quickly remedying a situation that is in danger of becoming even worse. We would like to receive an answer and also news from the Commission in this regard.
on behalf of the ALDE Group. - Madam President, I would like to thank the Commissioner for the outline of the situation. However, I want to concentrate on just one area where we can act, and that is the low-level presence of unauthorised GMOs in feed imports and its impact on the EU feed industry, because this is an over-arching issue.
I sent a letter to President Barroso - signed by a number of MEPs - and he replied that the Commission have moved quickly to authorise three modified GM products, and a fourth on the way. However, we are still playing catch-up.
The problem next year will be Brazil: they have streamlined their approval system down to 22 months, and the problem will not go away. We are all aware that the agri-sector is beset by low margins, and the least, I think, that EU farmers can expect is that the cost of inputs should not be increased by the failure of the EU to act sufficiently quickly to establish authorisations. It is one thing to have poor output prices, but it is a double penalty when inputs are not available at world market prices. In Ireland, since May of this year, the extra cost of delayed authorisations has been EUR 23 million.
Finally, the issue of low-level presence will always be with us, and, while speedy functioning of the authorisation system will improve the situation, we still need a technical solution.
Madam President, Commissioner, ladies and gentlemen, Mrs Fischer Boel, you gave a very brief response on the subject of the crises and I did not hear you mention any possible solutions to these crises. The crisis is not only in the dairy sector, that is true; we also have a crisis in the cereals sector, there is further concentration in the vegetables sector, and in the last ten years, we have lost 50% of our pig producers. This is not only due to the fact that we are experiencing an economic crisis, Commissioner, but also to the fact that the orientation of our agricultural policy has been wrong in recent years. You would really have to say now that liberalisation has failed and that the world market approach is not the answer for agriculture.
The next few years will be crucial in terms of where our agriculture is heading. We are therefore thankful that, in Paris, the 22 agricultural ministers have clearly indicated where it should be heading. There is much that we agree with here. We need reliable planning in agriculture, and agricultural policy must be sustainable. That is something that we have also advocated for a long time.
The prices are falling for farmers, but not for consumers. That indicates that our agricultural policy only really serves the interests of the large concerns. You quite rightly said, Commissioner, that we need to strengthen the position of farmers in this regard, but you always refuse to give an answer to the question of how we should actually do this. We will try to provide answers to this. It will, in fact, be crucial over the next few years. Farmers must not merely be producers of raw materials. They need to actively seek market power and, in this, producers need our support.
Constant pressure on prices in the agricultural sector will lead to poor quality produce. Ever greater industrialisation in the agricultural sector will result in the continued loss of biodiversity, and industrialised agriculture will also increase CO2 and methane emissions. To talk of climate protection, but still continue along the path of industrialisation cannot be the answer!
Therefore, we, as Parliament, must take our job very seriously over the next few years. We hope that our cooperation with the new Commission will be constructive.
on behalf of the ECR Group. - Madam President, we all understand the concerns of many of the other sectors within agriculture, and they almost certainly thought that we were placing far too much emphasis on trying to resolve the problems facing the dairy sector. But those of us who were involved in it knew there was no alternative, that the dairy problems had to be resolved, and hopefully we are now on the way to resolving some of the problems that part of the sector faced. We must now focus on other areas.
We have spoken about the problems facing the grain farmers, for instance, who have suffered the lowest prices in many a long day - and in my area, potato farmers and apple growers too. Indeed, I can give you a list of other areas where there are serious problems. But one of the greatest problems - and here I want to come back to support what Mrs Harkin said - is the delay in approving new strands of GMO grains for imports into the European Union.
We are driving up the cost of feed, which is hitting our pig farmers, our poultry farmers and our beef farmers, and speeding up those approvals would go a long way to helping the situation. We are in major danger of over-bureaucracy, red tape and legislation strangling our farmers; you will see that on 1 January when you implement the CPID which, in my opinion, is a total waste of time.
The mid-term review brought us many changes, and we are about to embark on even more. But I think we need to re-examine the effect these changes have made in the industry. I know from experience in my area that many sheep farmers and suckler cow farmers are simply leaving the industry.
This is a very worrying trend. We need to look at both these sectors, at how we are actually supporting them. Can we do more for them? Can we keep them there? Because we should remember that many of these sectors, such as sheep and suckler cows, are in environmentally sensitive areas, they are in mountainous regions and areas where there is no alternative, and I think we need to have another look at how we are supporting those parts of the industry.
Madam President, Commissioner, you said that the agricultural crisis is deep, which we already knew. Indeed, small- and medium-sized farms can no longer cope. However, Commissioner, this is not the result of a technical problem, but of the policy of deregulation that you have pursued, of the undermining of the fundamental principles of the common agricultural policy, your refusal to return to paying minimum prices for work and your comprehensive free-trade approach that goes against the very principle of Community preference.
The time has come, on the eve of a new period of reflection on the common agricultural policy, to consider agricultural work as a mission of general interest, contributing to the common public good. A new agricultural policy must also therefore be a food, environmental and territorial policy.
We must first identify the objectives and the direction of this policy before deciding on budgetary aspects. In any case, this would mean paying guaranteed basic minimum prices for work done and lead to a productive agriculture industry that adds value and provides employment, encouraging agricultural development that respects food sovereignty and combats famine.
Today, all the evidence points to the fact that social, environmental and health effectiveness depends on agriculture on a human, individual farmer scale, not on an industrial scale. These should be the subjects of our debates if we are finally to end the agricultural crisis.
on behalf of the EFD Group. - (IT) Madam President, Commissioner, ladies and gentlemen, the current crisis that the agricultural world is enduring is the obvious result of the rapid territorial expansion that the European Union set in motion in recent years and, above all, the excessively quick globalisation of the markets.
The agricultural sector must be safeguarded and protected, by applying the principles of the Treaty on the Functioning of the European Union, in particular, Articles 32 to 38, with particular reference to the objectives which, in order to be achieved, must follow specific legal rules. In this sector, the rules that govern intervention in the event of a market crisis do not allow us to make a significant response to the requirements of the agricultural sector with specific protection of farmers, at an extremely difficult time that affects agriculture as a whole and, in particular, the fruit and vegetable sectors, such as, for example, apples and peaches, and cereals, such as wheat and maize.
Farmers must not only be helped, but they must also be guaranteed market protection, as laid down by the fundamental rules of the treaty. Unfortunately, this currently only occurs on a limited basis. We have seen it before with the milk crisis and with the current fruit and vegetable crisis, for example.
It is now time for Europe to take more incisive decisions so as to give truly 360-degree support to our farmers, our farms and our land, which, unfortunately, is all too often neglected. It would, then, be better to think seriously about what is being done in the European market to promote our agricultural products in the face of those from outside the Union and, I would repeat, for fruit and vegetables in particular.
By creating specific rules, which must, though, be respected by the whole European Union and which we must ensure are also respected by those third countries with which we have significant trade in agricultural products, we will perhaps be able to begin having a market that is less distorted and could better protect our farmers and the EU's agricultural products.
(EL) Madam President, sectors of the rural economy are really suffering: wheat, olive oil, fruit and vegetables and cotton. You should know that anger is rife among peach producers in Greece. I need only tell you that, as we speak, approximately 200 000 tonnes of peach compost have remained unsold.
The situation in the wheat sector is still critical and the facility for public intervention in the Member States needs to be activated at once. We must support protected designation of origin and protected geographical indication products.
Livestock farming is also facing a huge crisis. The dairy sector has been mentioned and we have quite rightly taken an initiative to protect it. Livestock farmers in northern Greece have blockaded the Evzona customs post and one of their reasonable demands is for the name of the place of origin to be included on labels for dairy produce. In my opinion, including the place of origin protects both producers and consumers.
We need more measures to promote agricultural products, both within the European Union and outside Europe, in third countries. We need to rationalise the markets still further and monitor the transparency of the supply chain in an effective manner and we must reduce any gap between producer and consumer prices.
As I maintained within the framework of the debate on the 2010 budget, it is especially important to maintain a satisfactory margin of agricultural spending in the budget in order to meet unforeseen requirements in other agricultural sectors.
(HU) Almost the entire agricultural sector in Europe is in a state of crisis. This has been caused not only by the global economic crisis and recession, along with a contraction of domestic and external markets, but also by the common agricultural policy, a neo-liberal policy which the European Commission has continued to pursue in previous years. This has made a major contribution to the present crisis. If the agricultural sector already has such huge profitability concerns, what will happen if the agriculture budget is slashed after 2013, which many people want to see? This will raise a question mark over food supply security in Europe.
The current situation is particularly alarming for livestock farmers, pig farmers and producers of fruit and vegetables. I welcome that the Commissioner wants to provide more money to the producer organisations, but this is still not sufficient to resolve the sector's concerns. Another alarming fact is that the European Union has become a net importer of beef for the last six years. We are now at the mercy of external markets.
Madam President, if you want to know how tough it is for farmers, just take a look at the UK Government's modified low-income threshold. This is the level below which a family is deemed to be living in poverty. The latest figures in the UK show that one quarter of all British farmers fall into this category.
But helping farmers is not just about agricultural policy. We should be working here in a holistic way. Consumers want to buy high-quality food that is produced as close to home as possible. The European Parliament must listen to consumers' demands for clear country-of-origin food labelling so that they can be sure where their food comes from. We already have country-of-origin labelling on many foods, and there is no reason why mandatory country-of-origin labelling should not be extended to the remaining sectors, including the main ingredients of processed food.
We have that opportunity coming up in this Parliament early next year. Let us make sure we take it.
(PT) Over the years, and through successive amendments to the common agricultural policy, we have warned about its consequences and tabled alternatives. Unfortunately, no one would listen, and today we have ended up in a disastrous situation, as is the case with Portuguese agriculture. We warned against the consequences of liberalising international trade in agri-foodstuffs. We said that agriculture cannot be treated like some kind of industrial merchandise, and it should be left out of the World Trade Organisation's talks so that it does not become exposed to stock market and financial speculation.
We have always said that food sovereignty and security should be prioritised and due recognition should be given to those who work the land. That is why we have opposed cancelling production aids and ending milk quotas. We have always pointed out that agriculture in the southern EU countries has special characteristics that need to be respected if we are to safeguard their production of high-quality foodstuffs, including wine, olive oil, fruit and vegetables, and rice, as well as meat and milk produced under very different conditions from those prevailing in other areas.
We therefore insist that these policies must be revised to take account of the high prices of production factors, such as diesel, electricity, fertiliser, feed, credit and insurance. We need to help farmers by adopting policies that support producers and create jobs in rural areas.
It is time to prioritise family farming and the countryside - which is becoming more and more deserted - as well as regional produce and native species. Our farmers deserve it, because they are the ones who produce what is required to feed us.
Madam President, it looks as though I have temporarily joined Mrs Harkin's fan club by drawing your attention to the underlying crisis in the livestock feed market with reference to minute traces of GM material that might be found in a 60 000-tonne cargo of soya beans.
If these traces are not from an EU-authorised variety, the cargo is not allowed to unload. The cost to the shipper in such an instance amounts to GBP 2.3 million, but there is also severe disruption down the line with lorries returning empty to feed mills who then have the problem of sourcing alternative protein at very short notice.
After immense pressure on this subject, the EU Commission has approved four more varieties of GM maize that they regard as a safe contaminant. It can take several years for such approval to take place whilst, meanwhile, new GM maize varieties are being adopted by farms in America all the time. This problem will resurface again within a year or so.
At present there are also several GM flax and cotton products which can easily be inadvertently mixed in trace amounts amongst a large cargo of soya, and they will also cause a shipment to be refused.
It is perverse that, whilst there are small tolerances allowed for stones, soil, dead insects, metal filings and wood chips, there is no tolerance whatsoever for a single wholesome grain of maize.
The uncertainty that this zero-tolerance policy creates has resulted in steeply increased insurance premiums for shippers that get passed on to the livestock producer - to say nothing of the angst generated when a producer is informed that his feed order cannot be fulfilled.
This is a most unsatisfactory situation and creates an unnecessary crisis in the production of meat and eggs. I urge the Commission to approach this whole issue in a more practical and sensible fashion by bringing in a tolerance level for GM admixture similar to that for other contaminants.
(IT) Madam President, ladies and gentlemen, I would also like to thank the Commissioner for her analysis, but I would like to stress how, in some productive sectors, there is now a crisis jeopardising agriculture in some areas of our great Europe.
In particular, the crisis that has been affecting wheat in recent months has now brought prices down to the point where they are too low to cover costs and, in many regions of Europe, there is a reduction in the areas sown for the current year, which should be 30%, especially in remote areas that have limited possibilities in terms of alternative usage. On the other hand, with regard to fruit and vegetables, the Commissioner pointed out an aspect that is characteristic of the new common organisation of the market, which leaves producer organisations to deal with the crisis.
Of course, the resources allocated to this within the framework of operating programmes are limited resources that are by no means adequate to intervene in the event of structural crises that are as widespread as the one we are experiencing. They may possibly meet requirements, as you said, either by green harvesting or by destroying a small portion of the harvest in the event of small imbalances between demand and supply in normal years, but certainly not in the case of a widespread crisis such as the one we are experiencing.
The same could also be said for olive oil and for other sectors, but I believe that at this point, it is important to ask the Commission for a package of proposals, for an exhaustive proposal that covers all the other sectors which, apart from milk, have still not seen specific action to deal with the crisis we are experiencing.
(ES) Madam President, the agricultural sector has not been immune to the difficulties suffered by the economy in general. Months ago, we had the opportunity to debate the situation of dairy producers, but even then, many of us said that the crisis was affecting the other sectors of agriculture.
The whole sector is in a difficult situation: with low prices at source for the majority of products and many farms whose figures are beginning to fall below the profitability threshold. This situation has demonstrated the imbalance that exists between those in the agricultural and food sector value chain. The need to make the price-setting system transparent and to restore balance to the negotiating capacity of the parties concerned, within the framework of current legislation, are issues that are still to be resolved.
Another issue that concerns us in this difficult context is the decline in the competitiveness of our farmers who, unlike their competitors, face high production costs. What I am asking is for common support measures to be put together, and for the solutions not to revolve around the capacity of each Member State to respond.
(DE) Madam President, firstly, I would like to say that I am very grateful that we are debating this item today, because from the media, you might get the impression that the crisis has only been in the dairy sector. That was, and is, not the case, and it is therefore extremely important for the farmers affected that we discuss their situation in the European Parliament today.
The economic crisis has hit farmers hard. The last financial year was one of the worst of the decade. For many farms, profits have fallen significantly, and therefore the situation is very difficult for many farmers. Economic crises expose deficiencies - deficiencies caused by people. Crises only become disasters if nothing is done about them. It is precisely because economic crises expose human errors that we are able to address those errors.
In any crisis, there is also an opportunity, and it is of precisely these opportunities that we must make greater use. In order to do so, firstly, the Commission must react quicker and more consistently in the event of any disturbances of the economic balance. Secondly, we must create the necessary political framework to enable farmers to regulate the market themselves. Thirdly, the legal authority of producer organisations must be significantly improved. Fourthly, we must significantly improve and simplify the use of agricultural raw materials for the production of renewable energy by way of market regulation. Fifthly, rather than merely talking about a reduction in red tape, we must actually address this problem at long last.
Thus, my appeal, once again, is the following: let us learn from the crisis and utilise the opportunity arising from it - we owe this to ourselves and, above all, to all of our farmers. In this regard, I await a catalogue of measures from the Commission at the beginning of 2010 that we can then debate in detail in the committee responsible.
(PT) Commissioner, I would like to thank you for being here in this Chamber again - that has been a constant throughout your mandate - even though the Commission is in this transitional phase. The problems of agriculture have no sympathy for the whims of the political calendar, however, and farmers are expecting us to provide solutions to their problems, difficulties and anxieties.
As we are all aware, the economic crisis has also affected agriculture - not just the dairy sector, as the media would have us believe, but other sectors as well. Milk, fruit and vegetables, cereals and olive oil have been hit hard in recent months, just as meat production had been previously, due to the enormous hikes in production costs that occurred then.
The situation for fruit and vegetables is likely to get even worse when the market is opened wider still to Moroccan products under the new agreement that is currently being adopted. It is a fact, as the Commissioner has pointed out, that the markets have shown positive signs in recent weeks, but we should not get too excited about that because, if the upswing comes, as we all hope it will, it will certainly bring with it an increase in the price of oil and hence an inevitable rise in agricultural production costs.
Therefore, Commissioner, despite the political calendar, Parliament has to demand that the Commission provide answers to these questions. Farmers are waiting for political signals from Parliament and the Commission, and therefore, the timing of this debate that we are having here today makes perfect sense, in the hope that the Commission can give some signals and say what information it has and what measures it proposes in the short term to mitigate these problems.
(FR) Madam President, Commissioner, thank you, once again, for your attention.
The price crisis in 2007-2008 highlighted the weak position of consumers with regard to price volatility. The agricultural crisis of 2009 is having a much more detrimental effect on farms than the indices reveal. Why? Because the upward trend in agricultural prices was portrayed by many as sustainable, and because farmers without doubt invested far too much in 2008 and at the beginning of 2009 - far too much because a delay has built up since the beginning of the 2000s.
On several occasions, Commissioner, you have expressed a desire to no longer intervene in market regulation in the same way. But have we failed to remember over the last 20 years that agricultural commodities are primarily food products and that we need a certain degree of price stability at both ends of the chain? Price stability is required at consumer level, on the one hand, because, due to other financial commitments such as mortgages, parenting and leisure activities, the consumer does not have enough leftover income to cope with price fluctuations. At producer level, on the other hand, price stability is required because business activity involves significant capital, which requires heavy investment.
Organisation within the sectors that includes all the elements of the supply chain, as well as the new players - I am referring to the mass catering sector and processing companies for quick-frozen or even fresh-prepared products - can undoubtedly lead to the introduction of private tools for stabilising prices.
Do you think it is possible to find a way forward with this, Commissioner, and is the Commission ready to participate in such discussions?
Madam President, I would like to thank the Commissioner for coming to listen to us once again, and I want to highlight just a number of issues which have been very prevalent in Northern Ireland within the agricultural industry over the last number of months. You may have read, Commissioner, that in County Fermanagh, we have suffered extreme flooding over the last number of weeks. This has led to very severe difficulties for farmers, not least, gaining access to stock in the fields, with many roads closed and impassable because of rain. It will also affect their ability to spread slurry, and just the general losses that they have. I would encourage the Commission to look into this issue and indicate whether there can be direct help for farmers in this sector.
I would also encourage the Commission to look at the potato industry in Northern Ireland. A number of potato farmers have written to me recently because they have been very badly affected by the very high levels of rainfall in recent weeks as well. They are expressing extreme concern about their ability to get potatoes out of the ground and, with frost fast approaching with the onset of the winter months, they fear that they will lose their crops. So, again, this is an industry - and part of the agricultural industry in Northern Ireland - which is going thorough a very difficult time.
Just recently, I also met with a number of egg producers, farmers who are currently in the process of changing to the enhanced cages. They would like from the Commission a guarantee that they will not be required to change those cages again for a considerable period of time, and again I would encourage the Commission to look into this.
(IT) Madam President, Commissioner, ladies and gentlemen, the crisis that the agricultural sector is going through is extremely serious and is in danger of becoming irreversible.
In my region, Apulia, olive production is the main activity and one of the largest sources of income. This year, the price of olives has fallen to EUR 30 per 100 kilograms, and the wholesale price of oil to EUR 2.50 per kilogram, and at these prices, producers are operating at a loss. Extra virgin olive oil, green gold, which has always been the pride of my land, is in danger of turning into civil and social death. There are roadblocks and demonstrations by farmers throughout the region.
You say that everything is in order and that prices are rising again, but I put to you another situation that I am aware of, because I experience it each day. Urgent measures are required and I would ask that, as for milk, a solidarity fund be activated also for olive production and fruit and vegetables. With regard to olive production, I would ask for additional urgent measures and, in particular, Commissioner, that Commission Regulation (EEC) No 2568/91 on the characteristics of olive oil be amended to include nuclear magnetic resonance imaging as a method of analysis. This would allow us to reveal the ongoing fraud perpetuated on supermarket shelves by bottles bearing the wording 'extra virgin oil', which instead contain mixtures of rectified or refined oils.
(DE) Madam President, Mrs Fischer Boel, thank you very much for your report. This is an important signal to our farmers, who are having to live with this strained market situation.
In your report, you also referred to the fall in demand in the agricultural sector. This is precisely why it is important to invigorate this sector and stimulate sales. Now, more than ever, the Commission needs to recognise crises at an early stage, irrespective of the branch of production, and quickly and efficiently take steps to counter them.
I am convinced that such a sensitive sector as food production is in particular need of market instruments. The added benefits of agriculture in the form of keeping open our cultural landscapes, care of the countryside, biodiversity and many other things besides are irreplaceable. We need to retain all of this and to take it into consideration in our future debates on the new agricultural policy.
(FR) Madam President, Commissioner, I would like to thank you for your explanation concerning the variations in price for the different types of agricultural produce. You reached the conclusion that we had to continue to monitor the situation in order to take action where necessary.
You did in fact put your finger on volatility - the number one enemy of the modern day farmer - and I would simply like to advocate the need to re-establish and maintain a public policy on pricing and regulation, and the need, certainly in the future, for this public policy on regulation to be established through, for example, a price and margin observatory that would set prices fairly for all those involved in production, be they producers, processing companies or distributors.
If, today, we let it get to the stage where pricing is being regulated privately, there will always be a mark-up for distributors, a mark-up for processing companies and a loss for producers, and therefore significant problems for local agriculture. Finally, Madam President, we cannot ignore the fact, either, that we must also be able to negotiate with the United States - particularly with regard to the price of wheat, which is fixed in Chicago - because we are dealing with a global issue and not just a European one.
(ES) Madam President, Commissioner, it concerns me that frequently a lack of coordination means that sustainability criteria are not applied to agriculture.
I would like to ask two questions: firstly, at a time when we are experiencing desertification in southern Europe, which is seriously impacted by climate change, and given that land use is the most important thing, why is money being paid to pull up olive trees and vines? This means that Europe is paying to have more desert! Are you going to stop this?
Secondly, the agreement with Morocco: if Europe is conducting a common foreign policy, it must defend the interests of its citizens and of European production. Europe is negotiating the agreement with Morocco on its knees, without taking into account the principle of reciprocity, without guaranteeing health and that insecticide and food quality programmes will be maintained.
How is it possible that this process is not only opening the door to products on top of the quotas, but that it is also putting quality at risk?
(HU) It is of paramount importance that we are now talking about the crisis affecting the agricultural sectors as several plans have been leaked on the manner in which agricultural subsidies will be phased out after 2013. Let us always think about how severe the consequences have been of the liberal measures implemented just recently. Let us learn from these examples so that we do not make the same mistakes again. The importance of agriculture will grow significantly in the coming years as the number of people suffering from hunger on our planet continues to rise.
On the subject of simplifications, unfortunately, farmers feel that every time simplification is mentioned it never actually happens. They must comply with increasingly complex systems. A succession of new animal welfare measures is being introduced. All these increase the costs which their competitors do not have to contend with. In addition, every single new animal welfare measure requires ever-greater energy consumption, which will mean ever-increasing CO2 emissions.
(DE) Mr President, during the debate on his guidelines, Mr Barroso said that sustainability and the preservation of biodiversity would be priority policy objectives in the European Union in the current legislative term. These objectives must therefore be pursued in all policy fields and, of course, in particular in the area of agriculture. I would like to urge you emphatically today to promote and support those measures - and only those measures - that contribute to the preservation of biodiversity and to sustainability.
Mr President, I welcome this debate. We cannot do much about many of the problems which have been mentioned, but others we can do an awful lot about. Colleagues have mentioned particularly the problem of over-regulation; that is something that many farmers mention throughout the European Union. People also mentioned GM foods, and I totally agree with them on that: there is need for action in that area.
However, one area which I think is also important to us is the area of live exports. There is a danger that we are going to put so many regulations in place that it will be cost-prohibitive, particularly for farmers and people exporting cattle from an island nation like Ireland.
Sometimes I think it would be interesting to compare, for instance, the travel schedule of MEPs coming here to Parliament today with the travel schedule of animals being exported overseas, and I think sometimes the stress levels on MEPs might be greater.
In that regard we would need to be very careful and not over-regulate and price ourselves out of the market.
Thank you, Mr Kelly. Whereas everyone should be encouraged to speak other languages in this Chamber, let me note that you began your speech by saying 'Merci, Monsieur President'. I am assuming you were not asking for my mercy, but were trying to say 'thank you' - not in Greek, I should add, which is 'Ευχαριστώ, κύριε Πρόεδρε'!
(ES) Mr President, the situation in the agricultural sector is not only of concern. I would call it unsustainable: farmers' incomes are declining and every day there is a greater difference between what farmers receive and the market price for consumers. Succession is already a Utopia, and association agreements are repeatedly infringed, as in the shameful case of tomatoes from Morocco, a situation that has been recognised by the European Anti-Fraud Office with no decisive action by the Commission. Plant health rules and controls are applied to varying degrees, creating entirely unfair situations.
If we add to this isolated cases, such as the decrease in duty for the banana sector, which is going to have entirely negative consequences, or the fact that it is impossible for livestock farmers to afford input costs, you will agree with me that the future of the sector is, at the very least, uncertain.
Moreover, for agriculture in the most remote regions, the future is not only uncertain but extremely worrying. Farmers want to continue farming, but it is becoming more difficult for them every day. The Commission must accept the importance of agriculture. Face up to it boldly!
(DE) Mr President, Commissioner, ladies and gentlemen, it is indeed the case that there is currently a crisis in many agricultural sectors. There are, no doubt, many reasons for this. One of them is probably the liberalisation of agricultural policy in recent years. If we remove more and more safety nets from the common agricultural policy, then the price fluctuations will increase. This is causing ever greater problems for our farmers.
Therefore, in the short term, the aim must surely be to find a solution to this crisis. Above all, however, in conjunction with the revision of our agricultural policy, we need to consider what we can do about these price fluctuations. Following the entry into force of the Treaty of Lisbon, we, as Parliament, have a duty to be active. The fact that the agricultural ministers have met in Paris outside of the Council in recent days in order to discuss this issue is surely, in principle, a good thing. However, in Parliament, it is our job to demonstrate our new role to our farmers. We need to find democratic solutions for our future agricultural policy.
Member of the Commission. - Mr President, I will now try to respond to some of the questions raised, but I think this discussion here clearly shows that there is a common understanding of the difficulties that our agricultural sector is facing.
First of all, I was a bit astonished to hear that we should have removed the safety net to the agricultural sector. That is certainly not the case. We actually have a safety net in place in situations where the farmers need support. We have a continuous safety net, which is the direct payments. That is certainly in place, and that is accountable for the farmers. Then we have the different intervention systems, the private storage, the export refunds systems to enter into effect when we find it necessary to trigger these tools.
On simplification, red tape, bureaucracy - I completely agree with you that we should try to ease the situation as much as possible for our farmers, and that is the reason why, in the Council meeting on Wednesday, I will present to the Council some deregulation proposals to be discussed.
The Council presented 39 different proposals, and we can actually accept quite a number. Others are more political, related to the period after 2013, but I am sure that you would find the proposals extremely interesting.
Those that have raised the GMO issue, I presume you know that I think completely along the same lines, and I think that it is important to find a solution on a technical figure on the presence of non-approved GMs. I expect the next Commission to present such a proposal.
It is true that the European Union is the biggest importer of agricultural products, but at the same time, the European Union is the biggest exporter of agricultural products. This is because of the fact that we have an extremely good brand: European products are considered to be high quality on overseas markets. Therefore, the idea that we should now protect our own production would be damaging for our agricultural sector.
So we need to go on being visible on the export markets, and I think that for the future - and I hope there will be full support from the European Parliament - we need much more money for promoting our high-quality products on the new emerging markets. I think we can do much better, but we need a bit of support.
Then on the issue of the regulatory framework - I did not hear this exact phrase, but I think that is what is behind the comments on this issue. Today, it is already possible for farmers to enter into a contract with the industry, with the dairy, for a certain volume at a fixed price. It is already possible for farmers to do this. And you know in the high level group for the dairy sector we are looking into some voluntary ways of improving this system.
Biodiversity: I completely agree that this is important, and that was exactly the reason why we included biodiversity in the new challenges when we agreed on the health check of the common agricultural policy in November 2008. So this has high priority, and I completely agree with the comments from the honourable Member.
On the measures: we can actually use all the tools that we have available at the moment. But new initiatives cannot be presented by a caretaker Commission. I am sure that you are aware of this problem, and therefore I hope that we will be able to see the new Commission in operation as soon as possible.
Next, I am very happy to see that the European Parliament will now have a role as an important player for the future, thanks to the Lisbon Treaty introducing codecision. This is not only codecision on the pure agricultural issues but also on the budget. So here, you will have a huge influence on the budgetary possibilities for the agricultural sector for the period after 2013.
Though I might not experience it from this place, I can guarantee that I will keep an eye on you when you take upon yourselves the new responsibilities for the agricultural sector.
The debate is closed.
Written statements (Rule 149)
The economic and financial crisis has also dragged us into a farming and social crisis, and I therefore welcome this debate in Parliament, although it has come rather late. Producers (of cereals, pork, olive oil, fruit, vegetables, etc.) are experiencing extremely difficult conditions at the moment due to the slump in demand, and they are getting very low prices for their products compared with their production costs. There are also difficulties in obtaining credit. These problems are seriously affecting their income. Price volatility in agriculture is a highly complex issue that affects planning and the predictability that farmers need, with serious impacts on profitability and investment levels. It is therefore essential to guarantee conditions for the sustainability of holdings as well as a degree of price stability, so that producers can safeguard their livelihoods by improving product quality, which will have a positive impact on the whole chain from producer to consumer.
Multiple employment in the EU is a common occurrence and aims to secure income in addition to agricultural income. As a small farm holding is likely to employ workers with several jobs, a small holding today is obviously harder hit than a large holding. That is because:
apart from the reduction in agricultural income, regardless of the production sector in which it specialises,
it also has to deal with:
the reduction in or elimination of its non-agricultural income, while:
the income security which it collects in the form of direct aid is inadequate for a decent standard of living in absolute terms.
Consequently, regardless of the agricultural sector in which production specialises, horizontal targeted aid is needed for small farm holdings so that they can cope with the crisis.